                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MS. VIRGINIA K. PARKER,
      Plaintiff,

       v.                                           CIVIL ACTION NO. 18-CV-2894

TIFFANY N. THOMPSON, et al.,
     Defendants.
                                                                                 Fl
                                                                                        7
                                           0 RD ER                          O
                                                                                  B l<MAN, Cl£Jrk
                      j ){                                                         '.r -.erk

       AND NOW, this (I &y of December, 2018, upon consideration of Plaintiff Virginia K.

Parker' s prose Second Amended Complaint (ECF No. 12), it is ORDERED that:

       1.     The Second Amended Complaint is DISMISSED for the reasons set forth in the

Court' s Memorandum. To the extent Parker raises a failure to investigate claim pursuant to 42

U. S.C. § 1983, such claim is DISMISSED with prejudice. Parker' s state law claims are

DISMISSED without prejudice for lack of subject matter jurisdiction. Parker may not file a

third amended complaint in this matter.

       2.     The Clerk of Court shall CLOSE this case.
